

EXHIBIT 10.61













EXECUTION COPY


--------------------------------------------------------------------------------






Communication Intelligence Corporation
 
___________________________________
 
Note and Warrant Purchase Agreement
 
___________________________________
 


 


 


 
Dated as of
 
September 20, 2011
 



































 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 


TABLE OF CONTENTS
 
Page
 
1. Purchase and Sale of the Note and
Warrant                                                                                                   
 1
1.1             Authorization of Issuance of the Note and the
Warrant                                                                                       
 1
1.2             Purchase and Sale of the Note and the
Warrant                                                                                       
 1
1.3             Use of
Proceeds                                                                                       
 1
1.4             Closing                                                                                       
 2
1.5             Delivery                                                                                       
 2
   
2. Representations and Warranties of the
Company                                                                                                   
 2
2.1             Organization, Standing and
Power                                                                                       
 2
2.2             Certificate of Incorporation and Bylaws
 2
2.3             Power; Authority and
Enforceability                                                                                       
 2
2.4             Capitalization                                                                                       
 2
2.5             Authorization;
Consents                                                                                       
 3
2.6             Absence of
Conflicts                                                                                       
 3
2.7             Compliance of
Conflicts                                                                                       
 4
2.8             Governmental
Consents                                                                                       
4
2.9             SEC Reports;
Disclosure                                                                                       
4
2.10           Financial
Statements                                                                                       
 5
2.11           Disclosure                                                                                       
 5
   
3. Representations and Warranties the Each Investor
5
3.1             Organization and
Qualification                                                                                       
 5
3.2             Authorization and
Enforceability                                                                                       
 5
3.3             Purchase Entirely for Own
Account                                                                                       
 6
3.4             Access to
Information                                                                                       
 6
3.5             Investment
Experience                                                                                       
 6
3.6             Accredited
Investor                                                                                       
 6
3.7             Restricted
Securities                                                                                       
6
3.8             Legends                                                                                       
 6
   
4. Conditions to Closing, Covenants of
Company                                                                                                   
 7
4.1             Conditions of Investor’s Obligations at
Closing                                                                                       
 7
4.2             Conditions to Obligations of the
Company                                                                                       
 7
4.3             Reservation of
Stock                                                                                       
 8
   
5. Miscellaneous                                                                                                
 8
5.1            Wavers and Amendments
 8
5.2             Governing
Law                                                                                       
8
5.3             Survival                                                                                       
8
5.4             Successors and
Assigns                                                                                       
8
5.5             Entire
Agreement                                                                                       
8
5.6             Notices,
etc                                                                                       
 8
5.7             Severability                                                                                       
 9

 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
5.8             Counterparts                                                                                       
9
5.9             Non-Liability of
Investor                                                                                       
9
5.10             Expenses                                                                                       
10
5.11             Waiver of Jury
Trial                                                                                       
10
5.12             Further
Assurances                                                                                       
10
5.13             Delays or
Omissions                                                                                       
10
   
Schedule A             -         List of investors
 
Exhibit A                 -         Form of Unsecured Convertible Promissory
Note
 
Exhibit B                  -         Form of Warrant to Purchase Preferred Stock
                                         

 
 
-ii- 

--------------------------------------------------------------------------------

EXHIBIT 10.61

Communication Intelligence Corporation
 
Note and Warrant Purchase Agreement
 
This Note and Warrant Purchase Agreement (the “Agreement”) is dated as of
September 20, 2011, by and among Communication Intelligence Corporation, a
Delaware corporation (the “Company”), and the investor listed on Schedule A
attached hereto (the “Investor”).
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue and sell to the Investor at the Closing (i) an unsecured
convertible promissory note in the original aggregate principal amount of
$500,000 in the form attached hereto as Exhibit A (the “Note”) and (ii) a
warrant (the “Warrant”) to purchase such number of shares of Common Stock of the
Company as determined by dividing (x) 25% of the aggregate principal amount of
the Note purchased by the Investor, by (y) the exercise price of $0.0225 per
share (the “Warrant Exercise Price”) in the form attached hereto as Exhibit B,
and the Investor desires to purchase the Note and the Warrant from the Company
on the terms and conditions set forth herein;
 
WHEREAS, the board of directors of the Company, the Special Committee of the
board of directors of the Company (the “Special Committee”), the requisite
holders of the Series B Preferred Stock of the Company (the “Series B Preferred
Stock”) and the requisite holders of the Series C Preferred Stock of the Company
(the “Series C Preferred Stock”) have approved the execution and delivery of
this Agreement, the Note, the Warrant and all ancillary agreements related
hereto, and the transactions contemplated hereby.
 
NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HEREBY AGREE AS
FOLLOWS:
 
1. Purchase and Sale of the Note and Warrant.
 
1.1 Authorization of Issuance of the Note and the Warrant.  Subject to the terms
and conditions of this Agreement, on or prior to the date of the Closing, the
Company shall have authorized the issuance and sale to the Investor of the Note
and the Warrant.
 
1.2 Purchase and Sale of the Note and the Warrant.  Subject to the terms and
conditions of this Agreement, the Investor hereby agrees to purchase at the
Closing, and the Company hereby agrees to issue and sell to such Investor at the
Closing (i) a Note, dated as of the date of the Closing, in the original
principal amount equal to the dollar amount set forth opposite such Investor’s
name under the heading “Original Principal Amount” on Schedule A hereto and (ii)
a Warrant to purchase shares of Common Stock of the Company as set forth
opposite such Investor’s name under the heading “Number of Warrant Shares” on
Schedule A hereto, in exchange for cash in the amount set forth opposite such
Investor’s name under the heading “Original Principal Amount” on Schedule A
hereto.
 
1.3  
Use of Proceeds.  The Company agrees to use the net proceeds from the sale and
issuance of the Note and Warrant pursuant to this Agreement for working capital
and other general corporate purposes.

 


 
-1- 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
1.4 Closing.  The purchase and sale of the Note and the Warrant will take place
at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway, New York,
New York 10036 on the date hereof, or at such other time and place the Company
and the Investor shall mutually agree, either orally or in writing (which time
and place are designated as the “Closing”).
 
1.5 Delivery.  At the Closing, the Company will deliver to the Investor (a) the
Note, the original principal amount of which shall be in such amount as is
indicated next to such Investor’s name under the heading “Original Principal
Amount” on Schedule A attached hereto, (b) the Warrant to purchase shares of
Common Stock of the Company as set forth opposite such Investor’s name under the
heading “Number of Warrant Shares” on Schedule A hereto, and (c) this Agreement,
each executed by the Company.  At the Closing, the Investor shall deliver to the
Company the amount set forth opposite such Investor’s name under the heading
“Original Principal Amount” on Schedule A hereto by bank check, personal check
or wire transfer of immediately available funds to such account as the Company
designates, and this Agreement, executed by the Investor.
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor as follows:
 
2.1 Organization, Standing and Power.  The Company is a corporation duly
incorpo­rated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as contemplated to be
conducted.  The Company is duly qualified to transact business as a foreign
corporation and is in good standing in any jurisdiction in which the failure to
do so would have a material adverse effect on its business, properties,
prospects or condition (financial or otherwise).
 
2.2 Certificate of Incorporation and Bylaws.  The Company has delivered to the
Investor true, correct, and complete copies of the certificate of incorporation
of the Company as in effect on the date hereof (the “Certificate of
Incorporation”) and the Company’s bylaws as in effect on the date hereof (the
“Bylaws”).
 
2.3 Power; Authority and Enforceability.  The Company has all requisite
corporate power and authority to execute and deliver this Agreement, the Note
and the Warrant (each, a “Loan Document” and, collectively, the “Loan
Documents”) and to perform fully its obligations hereunder and thereunder.  The
Company has all requisite corporate power and authority to issue and sell the
Note and the Warrant to the Investor hereunder.  The execution and delivery of
the Loan Documents and the consummation of the transactions contemplated thereby
have been duly authorized by all necessary corporate action on the part of the
Company.  The Loan Documents have been duly executed and delivered by the
Company and constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
2.4 Capitalization.
 
(a) Immediately prior to the date hereof, the Company is authorized to issue
1,074,500,000 shares of capital stock of which (i) 1,050,000,000 are designated
as Common Stock, of which 191,228,541 shares are issued and outstanding (ii) and
24,500,000 are designated as Preferred Stock, of which (A) 2,000,000 are
designated as Series A-1 Cumulative Convertible Preferred Stock (“Series A-1
Preferred Stock”) of which 845,895 shares are issued and outstanding, (B)
14,000,000 of which are designated Series B Participating Convertible Preferred
Stock (“Series B Preferred Stock”) of which 8,801,274 shares are issued and
outstanding, (C) 4,100,000 of which are designated Series C Participating
Convertible Preferred Stock  (“Series C Preferred Stock”) of which 3,376,066
shares are issued and outstanding, and (D)
 
 
 
-2- 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
4,400,000 which remain unallocated.  4,000,000 shares of Common Stock are
reserved for issuance under the Company’s 1999 Stock Option Plan, under which
1,248,828 shares are subject to outstanding options and no further grants will
be made; 7,000,000 shares of Common Stock are reserved for issuance under the
Company’s 2009 Stock Compensation Plan, under which 2,478,913 shares are subject
to outstanding awards and 4,448,102 shares are available for grant; 50,000,000
shares of Common Stock are reserved for issuance under the Company’s 2011 Stock
Compensation Plan, under which 40,221,257 shares are subject to outstanding
awards and 9,778,743 shares are available for grant; and 3,679,443 shares are
subject to outstanding non-plan awards An aggregate of 542,106,699 shares of
Common Stock are reserved for issuance upon the exercise of warrants and other
convertible securities outstanding on the date hereof. As of the date hereof the
Company has no other shares of capital stock authorized, issued, outstanding or
reserved.
 
(b) As of the date hereof, other than as set forth in Section 2.4(a), (i) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company, or arrangements by which the Company is or may become bound to
issue additional shares of capital stock, nor are any such issuances or
arrangements contemplated; (ii) the Company has no obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any of its equity securities
or any interests therein or, other than in connection with its Series B
Preferred Stock or Series C Preferred Stock in accordance with its terms, to pay
any dividend or make any distribution in respect thereof; and (iii) the Company
has not reserved any shares of capital stock for issuance pursuant to any stock
option plan or similar arrangement.
 
(c) There have been no adjustments to the exercise price or the conversion price
of any options, warrants or other securities convertible into or exchangeable
for shares of Common Stock, including Series A-1 Preferred Stock, Series B
Preferred Stock and Series C Preferred Stock.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not trigger any conversion or exercise price adjustments or any other
anti-dilution rights or provisions relating to any shares of capital stock of
the Company or any securities or rights convertible into or exercisable or
exchangeable for shares of capital stock of the Company.
 
2.5 Authorization; Consents.  The execution, delivery and performance by the
Company of this Agreement and the other Loan Documents, the sale, issuance and
delivery of the Note and the Warrant and the performance of all of the
obligations of the Company under this Agreement and each of the other Loan
Documents have been authorized by the Company’s board of directors, the Special
Committee, the requisite holders of the Series B Preferred Stock and the
requisite holders of the Series C Preferred Stock, and no other corporate action
on the part of the Company and no other corporate or other approval or
authorization is required on the part of the Company or any other individual,
corporation, limited liability company, partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, or a government
or any agency or political subdivision thereof or other entity of any kind (each
a “Person”), by Law or otherwise, in order to make this Agreement and the other
Loan Documents the valid, binding and enforceable obligations (subject to (i)
Laws of general application relating to bankruptcy, insolvency, and the relief
of debtors, and (ii) rules of Law governing specific performance, injunctive
relief, or other equitable remedies) of the Company, as the case may be.  “Law”
shall mean any foreign, federal, state or local law, statute, rule, regulation,
ordinance, code, directive, writ, injunction, decree, judgment or order
applicable to the Company.
 
2.6 Absence of Conflicts.  The Company is not in violation of or default under
any provision of its Certificate of Incorporation or its Bylaws.  Other than the
consent required from the holders of each of the Series B Preferred Stock and
Series C Preferred Stock to the
 
 
-3-

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
transactions contemplated hereby, which consent shall be obtained prior to
Closing, the execution, delivery, and performance of, and compliance with the
Loan Documents, and the consummation of the transactions contemplated hereby and
thereby, have not and will not:
 
(a)           violate, conflict with or result in a breach of any provision of
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, any of the terms, conditions or
provisions of the Company’s Certificate of Incorporation or its Bylaws or any
Material Contract; or
 
(b)           violate any judgment, ruling, order, writ, injunction, award,
decree, or any Law or regulation of any court or federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority which is applicable to the Company or any of its assets, properties or
businesses.
 
“Material Contract” shall mean all written and oral contracts, agreements,
deeds, mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company during any 12-month period in excess of $50,000, (ii) the
breach of which by the Company or its subsidiary would be material to the
Company or its subsidiary or (iii) which are required to be filed as exhibits by
the Company with the SEC pursuant to Items 601(b)(4) and 601(b)(10) of
Regulation S-K promulgated by the SEC.
 
2.7 Compliance with All Securities Laws; Offering Exemption.  Assuming the truth
and accuracy of the Investor’s representations and warranties set forth in
Section 3 hereof, (i) the offer and sale of the Note and the Warrant are exempt
from registration under the Securities Act, and will be registered or qualified
(or exempt from registration or qualification) under applicable state securities
and “blue sky” Laws, as currently in effect, and (ii) the issuance and delivery
of the Note, and the shares of Preferred Stock issuable upon conversion thereof,
and the Warrant, and the shares of Common Stock issuable upon conversion
thereof, respectively (and the Common Stock issuable upon conversion of the
Preferred Stock) (collectively, the “Securities”), as contem­plated by this
Agreement, do not violate or breach any applicable securities laws.
 
2.8 Governmental Consents.  No consent, approval, qualification, order or
authoriza­tion of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company’s valid execution, delivery or performance of this Agreement or the
issuance and sale of the Securities, except such filings as have been made prior
to the Closing, any notices of sale required to be filed with the Securities and
Exchange Commission under Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”), or such post-closing filings as may be required under
applicable state securities laws, which will be timely filed within the
applicable periods thereafter.
 
2.9 SEC Reports; Disclosure.  The Company has filed all required forms, reports
and documents with the Securities and Exchange Commission (the “SEC”) since
December 31, 2010, each of which has complied in all material respects with all
applicable requirements of the Securities Act and the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder, each as in effect on the date such forms, reports and documents were
filed.  The Company has made available to the Investor, in the form filed with
the SEC (including any amendments thereto) its (i) Annual Report on Form 10-K
for the year ended December 31, 2010; (ii) Quarterly Reports on Form 10-Q for
the quarterly periods ended March 31, 2011 and June 30, 2011; (iii) Current
Reports on Form 8-K dated December 31, 2010, January 24, 2011, January 28, 2011,
March 7, 2011, March 29, 2011, March 31, 2011, May 26, 2011, July 14, 2011 and
August 11, 2011 and on Form 8-K/A dated August 11, 2011 and (iv) all definitive
proxy statements relating to the Company’s meeting of
 
 
 
-4- 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
shareholders (whether annual or special) held since December 31, 2010
(collectively, the “SEC Reports”).  None of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.
 
2.10 Financial Statements.  Included in the SEC Reports are the audited
financial statements of the Company as at and for the years ended December 31,
2010 and 2009 and the unaudited financial statements of the Company for the
fiscal quarters ended March 31, 2011 and June 30, 2011 (the “Financial
Statements”).  The Financial Statements have been prepared in accordance with
GAAP and fairly present the financial condition and operating results of the
Company and its subsidiary on a consolidated basis as of the dates, and for the
periods, indicated therein, except that the unaudited financial statements as at
and for the quarters ended March 31, 2011 and June 30, 2011 are subject to
normal year-end adjustments and do not contain all notes required under
GAAP.  As of the date hereof, the Company has no liabilities, obligations or
commitments of any nature (whether accrued, absolute, contingent, unliquidated
or otherwise, due or to become due and regardless of when addressed) other than
(a) liabilities that have arisen in the ordinary course of business consistent
with past practice since the date of the Company’s most recent quarterly report
on Form 10-Q that are not in excess of $100,000 in the aggregate and (b)
obligations to perform after the date hereof any contracts or agreements which
have been disclosed or which are not required to be disclosed in the SEC Reports
because such contracts and agreements are not material to the Company.
 
2.11 Disclosure.  The Company understands and confirms that the Investor will
rely on the foregoing representations in purchasing securities of the
Company.  No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state a
material fact in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  The Company
acknowledges and agrees that the Investor does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.
 
3. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that:
 
3.1 Organization and Qualification.  The Investor is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or organization to carry on its business as it is now being
conducted or proposed to be conducted.
 
3.2 Authorization and Enforceability.  The Investor has all requisite corporate
power and authority to enter into the Loan Documents, as applicable.  The
execution, delivery and performance by the Investor of the Loan Documents to
which it is a party, and the performance of all of the obligations of such
Investor under each of such Loan Documents have been duly and validly
authorized, and no other action, approval or authorization is required on the
part of such Investor in order to make the Loan Documents the valid, binding and
enforceable obligations (subject to (i) Laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of Law
governing specific performance, injunctive relief, or other equitable remedies)
of such Investor.  The Loan Documents constitute legal, valid and binding
obligations of the Investor, enforceable against it in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity, regardless of whether enforceability is considered
in a proceeding at law or in equity.
 
 
-5- 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
3.3 Purchase Entirely for Own Account.  The Securities will be acquired for
investment for Investor’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  The Investor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation in any of the Securities to such person or to any third person.
 
3.4 Access to Information.  The Investor has been given access to the Company
and has had an opportunity to ask questions and receive answers from the Company
regarding the Company’s business, prospects, properties and condition (financial
or otherwise) and the terms and conditions of the offering and sale of the
Securities.  The foregoing, however, does not limit or modify in any respect the
representations and warranties of the Company in Section 2 of this Agreement or
the right of the Investor to rely thereon.
 
3.5 Investment Experience.  The Investor acknowledges that it is able to fend
for itself and bear the economic risk of its investment, including the complete
loss thereof, and has such knowledge and experi­ence in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities.  The Investor has not been organized for the purpose of
acquiring the Securities.
 
3.6 Accredited Investor.  The Investor is an “accredited investor” within the
meaning of the Securities and Exchange Commission’s Rule 501 of Regulation D as
promulgated under the Securities Act.
 
3.7 Restricted Securities.  The Investor understands that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In this connection,
the Investor is familiar with Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.  The Investor
understands Rule 144 is not currently available for the sale of the Securities.
 
3.8 Legends.  It is understood that the certificates evidencing the Securities
may bear one or all of the following legends:
 
(a) “NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR (B) IF REASONABLY REQUESTED BY THE
COMPANY, AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.  THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.”
 
(b) Any legend required by the laws of any applicable state.
 
 
 
-6-

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
4. Conditions to Closing; Covenants of Company.
 
4.1 Conditions of Investor’s Obligations at Closing.  The obligations of the
Investor under this Agreement are subject to the fulfillment, on or prior to the
date of the Closing, of each of the following conditions, any of which may be
waived in whole or in part in writing by the Investor:
 
(a) The representations and warranties made by the Company in Section 2 shall be
true and correct when made, and shall be true and correct on the date of Closing
with the same force and effect as if they had been made on and as of the same
date.
 
(b) The Company shall have performed and complied with all agreements,
obliga­tions and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of Closing.
 
(c) No material adverse effect on the Company’s business, properties, prospects
or condition (financial or otherwise) shall have occurred between June 30, 2011
and the date of the Closing and the President and/or Chief Executive Officer of
the Company shall deliver to the Investor at the Closing a certificate stating
that the conditions specified in Sections 4.1(a), (b) and (c) have been
fulfilled.
 
(d) Except for the notices required or permitted to be filed after the date of
Closing pursuant to applicable federal and state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Securities.
 
(e) At the Closing, the sale and issuance by the Company, and the purchase by
the Investor, of the Securities shall be legally permitted by all laws and
regulations to which such Investor and/or the Company are subject.
 
(f) At the Closing, the Company shall have delivered to the Investor a
certificate executed by the Secretary of the Company dated as of the date of the
Closing certifying with respect to (i) a copy of the Company’s Certificate of
Incorporation and its Bylaws in effect on such date and that the Company is not
in violation of or default under any provision of its Certificate of
Incorporation or Bylaw as of and on the date of the Closing and (ii) board
resolutions of the Company authorizing the transactions contemplated by this
Agreement and the other Loan Documents.
 
(g) The Company shall have executed and delivered to the Investor the Note, in
the form attached hereto as Exhibit A, and the Warrant, in the form attached
hereto as Exhibit B, in each case in accordance with the original principal
amounts and number of shares set forth on Schedule A opposite such Investor’s
name.
 
4.2 Conditions to Obligations of the Company.  The Company’s obligation to issue
and sell the Note and the Warrant at the Closing is subject to the fulfillment,
to the Company’s reasonable satisfaction, on or prior to the date of Closing, of
the following conditions, any of which may be waived in whole or in part by the
Company:
 
(a) The representations and warranties made by the Investor in Section 3 shall
be true and correct when made, and shall be true and correct on the date of
Closing with the same force and effect as if they had been made on and as of the
same date.
 
(b) The Investor shall have delivered to the Company in accordance with Section
1.5 the dollar amount set forth opposite such Investor’s name under the heading
“Original Principal Amount” on Schedule A hereto.
 
 
 
-7-

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
4.3 Reservation of Stock.  The Company covenants that during the term the Note
is convertible and the Warrant is exercisable, the Company will (i) reserve from
its authorized and unissued Preferred Stock (and Common Stock issuable upon
conversion thereof), a sufficient number of shares to provide for the issuance
of the Preferred Stock (and Common Stock issuable upon conversion thereof), upon
conversion of the Note, (ii) reserve from its authorized and unissued Common
Stock, a sufficient number of shares to provide for the issuance of the Common
Stock, upon exercise of the Warrant, and (iii) take all necessary steps to amend
its Certificate of Incorporation to provide sufficient reserves of shares of
Preferred Stock (and Common Stock issuable upon conversion thereof) issuable
upon conversion of the Note and Common Stock issuable upon exercise of the
Warrant.
 
5. Miscellaneous.
 
5.1 Waivers and Amendments.  Any provision of this Agreement, the Note or the
Warrant may be amended, waived or modified (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely), upon the written consent of the Company and the
Investor.
 
5.2 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof.  Each of the parties hereto hereby
irrevocably consents to the (non-exclusive) jurisdiction of the courts of the
State of New York and of any Federal court located therein in connection with
any suit, action or other proceeding arising out of or relating to the Loan
Documents and waives any objection to venue in the State of New York.  Process
in any such suit, action or proceeding may be served on any party anywhere in
the world, whether within or without the jurisdiction or any such
court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 5.6 shall be deemed effective
service of process on such party.
 
5.3 Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Investor and the Closing of
the transactions contem­plated hereby indefinitely.
 
5.4 Successors and Assigns.  The Company may not assign its rights or
obligations under the Loan Documents without the prior written consent of the
Investor.  Subject to the foregoing sentence and the restrictions on transfer
described in the Note, the provisions hereof and of the other Loan Documents
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors and administrators of the parties hereto and thereto.
 
5.5 Entire Agreement.  This Agreement (including the Schedules and Exhibits
attached hereto), the Note and the Warrant constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.
 
5.6 Notices, etc.  All notices and other communications required or permitted
here­under shall be effective upon receipt, shall be in writing, and may be
delivered in person, by fax, overnight delivery service or United States mail,
in which event they may be mailed by first-
 
 
 
-8-

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
class, certified or registered, postage prepaid, addressed (a) if to the
Investor, at the Investor’s address and facsimile number set forth on the
signature page hereto, or to such other address or facsimile number as such
Investor shall have furnished to the parties hereto in writing, or (b) if to the
Company, at its address and facsimile number set forth on the signature page
hereto, or at such other address or facsimile number as the Company shall have
furnished to the parties hereto in writing.
 
5.7 Severability.  If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
5.8 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.  Any signature page delivered by a fax machine or
email shall be binding to the same extent as an original signature page, with
regard to any agreement subject to the terms hereof or any amendment
thereto.  Any party who delivers such a signature page agrees to deliver
promptly an original counterpart to each party to whom the faxed or emailed
signature page was sent.
 
5.9 Non-Liability of Investor.  The relationship between the Company and the
Investor is a debtor and creditor relationship and not fiduciary in nature, nor
is the relationship to be construed as creating any partnership or joint venture
between such Investor and the Company.  All information supplied to the Investor
is for Investor’s protection only and no other party is entitled to rely on such
information.  There is no duty for the Investor to review, inspect, supervise,
or inform the Company of any matter with respect to the Company’s business.  The
Investor and the Company intend that such Investor may reasonably rely on all
information supplied by the Company to such Investor, together with all
representations and warranties given by the Company to such Investor, without
investigation or confirmation by such Investor and that any investigation or
failure to investigate will not diminish such Investor’s right to so rely.
 
 
-9-

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
5.10 Expenses. Regardless of whether the Closing is effected, except as
otherwise provided in the Note, each party shall pay all costs and expenses that
it incurs with respect to the negotiation, execution, delivery and performance
of this Agreement and the other Loan Documents; provided, however, that the
Company agrees to promptly pay all legal fees and out-of-pocket expenses
incurred by counsel to the Investor in connection with the transactions
contemplated by this Agreement and the other Loan Documents.
 
5.11 Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE INVESTOR AND THE COMPANY HEREBY WAIVE, AND COVENANT THAT
NEITHER THE COMPANY NOR THE INVESTOR WILL ASSERT, ANY RIGHT TO TRIAL BY JURY ON
ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE, IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS
 
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE SUBJECT MATTER HEREOF OR THEREOF OR IN
ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO THE DEALINGS OF THE INVESTOR
AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT OR OTHERWISE.  The Company
acknowledges that it has been informed by the Investor that the provisions of
this Section 5.11 constitute a material inducement upon which the Investor is
relying and will rely in entering into this Agreement. The Investor or the
Company may file an original counterpart or a copy of this Section 5.11 with any
court as written evidence of the consent of the Investor and the Company to the
waiver of the right to trial by jury.
 
5.12 Further Assurances.  At any time or from time to time after any Closing,
the Company, on the one hand, and the Investor, on the other hand, agrees to
cooperate with each other, and at the request of the other party, to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby relating to the purchase
contemplated herein and to otherwise carry out the intent of the parties
hereunder.
 
5.13 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such nonbreaching or nondefaulting party nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--
 
-10- 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61


In Witness Whereof, the parties have caused this Note and Warrant Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first written above.
 
Company:
 
COMMUNICATION INTELLIGENCE CORPORATION






By: /s/ Craig
Hutchison                                                                           
Name: Craig Hutchison
Title:          Vice President and Assistant Treasurer


Address:  275 Shoreline Drive, Suite 500
                Redwood Shores, California 94065
Fax:         650-802-7777




Investor:




PHOENIX BANNER HOLDINGS LLC


By: Phoenix Banner Partners LLC,
       its Managing Member






By: /s/ Andrea
Goren                                                                           
Name: Andrea Goren
Title:   Member


Address: 110 East 59th Street, Suite 1901
               New York, NY 10022
Fax:        212-202-7565











-SA-1-
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61


NAME OF INVESTOR
ORIGINAL PRINCIPAL AMOUNT
 
NUMBER OF WARRANT SHARES
 
Phoenix Banner Holdings LLC
 
$500,000
5,555,555
Total
$500,000
5,555,555

 
 
 

A-1
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61

SCHEDULE A
 
Form of Unsecured Convertible Promissory Note
 

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 

 
NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR (B) IF REASONABLY REQUESTED BY THE
COMPANY, AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.  THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
 
COMMUNICATION INTELLIGENCE CORPORATION
 
 
Unsecured Convertible Promissory Note
 
$500,000 September 20, 2011
 
 Redwood Shores, California
 
FOR VALUE RECEIVED, the undersigned, Communication Intelligence Corporation, a
Delaware corporation (the “Company”), hereby promises to pay to the order of
PHOENIX BANNER HOLDINGS LLC or its permitted assigns (the “Holder”) the
principal sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000) with interest on the
unpaid balance from the date hereof, compounded quarterly at the rate of 10.0%
per annum on the unpaid principal amount, in lawful money of the United States
of America or as otherwise provided in Section 1 hereof, at 110 East 59th
Street, Suite 1901, New York, NY 10022, or at such other place as the Holder may
designate in writing.  This Note (the “Note”) has been issued pursuant to the
Note and Warrant Purchase Agreement dated September 20, 2011, as amended from
time to time, among the Company and the Investor named therein (the “Purchase
Agreement”) and is entitled to the benefits and rights provided therein.  Terms
not otherwise defined herein shall have the definitions ascribed to them in the
Purchase Agreement.
 
1. Maturity, Principal and Interest; Additional Notes.
 
1.1 The principal of this Note, together with all unpaid interest and any other
fees or expenses otherwise due and owed to the Holder under the Purchase
Agreement, shall be due and payable on September 20, 2012 (the “Maturity Date”).
 
1.2  This Note shall bear interest at the rate of 10.0% per annum, compounded
quarterly, from the date hereof until repayment of the Note or conversion by the
Holder of the Note as set forth in Section 3 hereof.  Interest on this Note
shall be computed on the basis of a three hundred sixty-five (365) day year and
actual days elapsed.
 
1.3 Upon conversion of all unpaid principal and accrued interest hereunder into
the shares of Preferred Stock of the Company pursuant to Section 3 hereof, this
Note shall be terminated in its entirety and surrendered to the Company for
cancellation.
 
2. Prepayment.  This Note may be prepaid by the Company, in whole or in part, at
any time prior to the Maturity Date, without penalty.
 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
3. Conversion.
 
3.1 Optional Conversion
 
.  In the event the Company consummates a sale and issuance of shares of
Preferred Stock of the Company prior to the Maturity Date which provides the
Company with in excess of $100,000 in gross cash proceeds (the “Next Equity
Financing”), at Holder’s option, all of the outstanding principal and accrued
and unpaid interest hereunder may be converted into shares of Preferred Stock of
the Company on the same terms as the shares of the Preferred Stock issued in the
Next Equity Financing, determined in accordance with Section 3.2 hereof;
provided, however, that the original conversion price of such Preferred Stock
issued hereunder shall be the lower of $0.0225 per share and the price per share
of the Preferred Stock issued in the Next Equity Financing.  Upon final
conversion, this Note shall be canceled.
 
3.2 Conversion Shares Issuable.  The number of whole shares of Preferred Stock
into which this Note shall be converted pursuant to Section 3.1 hereof shall be
determined by dividing (a) the aggregate principal amount of this Note, together
with all accrued interest to the date of conversion, by (b) the price per share
of the Preferred Stock issued in the Next Equity Financing.
 
3.3 Conversion Procedures.  The Company shall provide the Holder with written
notice within ten (10) days prior to the consummation of the Next Equity
Financing and within five (5) days of receipt of such notice the Holder may
deliver written notice to the Company, at the address of the Company’s principal
executive office, of the Holder’s intent to convert the outstanding principal
amount of this Note and accrued interest to the date of such conversion into
shares of Preferred Stock in accordance with Section 3.2 hereof.  In connection
with giving such notice, Holder shall surrender the Note to the Company.
 
3.4 Delivery of Stock Certificates.  Upon the conversion of this Note into
Preferred Stock in accordance with the terms herein and return of the original
Note to the Company together with executed copies of such agreements as are
executed by the investor, the Company at its expense will issue and deliver to
the Holder of this Note a certificate or certificates (bearing such legends as
are required by applicable federal and state securities laws in the opinion of
counsel to the Company) for the number of whole shares of Preferred Stock
issuable upon such conversion.
 
3.5 No Fractional Shares.  No fractional shares of Preferred Stock shall be
issued upon conversion of this Note.  In lieu of the Company issuing any
fractional shares to the Holder upon the conversion of this Note, the Company
shall pay to the Holder in cash the amount of outstanding indebtedness that is
not so converted.
 
4. Events of Default; Remedies.
 
4.1 So long as this Note is outstanding, an “Event of Default” with respect to
this Note shall mean the occurrence and existence of one or more of the
following events or conditions (for any reason, whether voluntary, involuntary
or effected or required by any Law applicable to the Company):
 
(a) The Company fails to pay when due and payable any portion of the principal,
interest, fees, expenses and other charges or other indebtedness related to the
Note, whether direct or indirect, absolute or contingent in any manner and at
any time, whether evidenced by the Note or arising under the Purchase Agreement,
due or hereafter to become due, now owing or that may be hereafter incurred by
the Company, to the holder of the Note, or any judgments that may hereafter be
rendered on such indebtedness or any part thereof, with interest according to
the rates and terms specified, or as provided by Law (the “Note Indebtedness”).
 
 
2

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
(b) The Company fails or neglects to perform, keep, or observe in any material
respect any term, provision, condition, covenant or agreement contained in the
Purchase Agreement or any other Loan Document and such failure or neglect to
perform remains in effect for a period of ten (10) days.
 
(c) If any event of default occurs in payment or performance of any obligation
in favor of any person from whom the Company has borrowed money aggregating in
excess of $100,000 which would entitle the holder to accelerate repayment of the
borrowed money, and such default is not waived in writing within ten (10) days
of the occurrence of such default.
 
(d) The Company institutes proceedings to be adjudicated as bankrupt or
insolvent, or the consent by the Company to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable federal,
provincial or state law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or the consent by it to the filing of any such petition or to
the appointment under any such law of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Company or of substantially all
of its property, or the making by it of a general assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as they become due.
 
(e) If there is the entry of a decree or order by a court having jurisdiction in
the premises adjudging the Company as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement or adjustment of
or in respect of the Company under any applicable Law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or appointing under any such
Law a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or of substantially all of its property, or ordering
pursuant to any such Law the winding-up or liquidation of its affairs, and the
continuance of any such decree, petition, appointment or order unstayed and in
effect for a period of 45 consecutive days.
 
(f) If any act, matter or thing is done to, or any action or proceeding is
launched or taken to, terminate the corporate existence of the Company, whether
by winding-up, surrender of charter or otherwise.
 
(g) If the Company ceases to carry on its business or makes or proposes to make
any sale of its assets in bulk or any sale of its assets out of the usual course
of its business.
 
(h) If any judgment or order for the payment of money in excess of $100,000
shall be rendered against the Company and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order, or (ii)
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
 
(i) If any action is taken or power or right be exercised by any governmental
authority which, in the judgment of the holder of the Note, acting reasonably,
has a material adverse effect on the Company’s business, properties, prospects
or condition (financial or otherwise).
 
(j) If there shall occur or arise any change (or any condition, event or
development involving a prospective change) in the business, operations,
affairs, assets, liabilities (including any contingent liabilities that
may arise through outstanding pending or threatened litigation or otherwise),
financial condition, or prospects of the Company which, in the judgment of the
holder of the Note, acting reasonably, has or is reasonably expected to have a
material adverse effect on the Company or on its ability to perform its
obligations hereunder or under the Loan Documents.
 
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
(k) Any representation or warranty made or deemed to be made by the Company in
the Purchase Agreement or any other Loan Document shall proved to have been
misleading in any material respect at the time that it was made.
 
4.2 Exercise of Remedies.
 
(a) If an Event of Default (other than an Event of Default under Section 4.1(d)
or (e)) has occurred and is continuing hereunder:
 
(i) The holder of the Note may declare the entire unpaid Note Indebtedness,
immediately due and payable, without presentment, notice or demand, all of which
are hereby expressly waived by the Company; and
 
(ii) The holder of the Note may exercise any remedy permitted by this Note and
the Purchase Agreement or the other Loan Documents or at law or in equity.
 
(b) If an Event of Default under Section 4.1(d) or (e) has occurred and is
continuing hereunder:
 
(i) The entire unpaid Note Indebtedness shall automatically become immediately
due and payable, without presentment, notice or demand, all of which are hereby
expressly waived by the Company.
 
(ii) The holder of the Note may exercise any remedy permitted by this Note and
the Purchase Agreement or the other Loan Documents or at law or in equity.
 



 
4.3 Waiver of Defaults.  No Event of Default shall be waived except in a writing
signed by the holder of the Note.  No waiver of any Event of Default shall
extend to any other or further Event of Default.
 
5. No Assignment; Successors and Assigns.  The Company may not assign this Note
without the prior written consent of the holder of the Note.  Subject to the
foregoing sentence and the restrictions on transfer described in Section 7
below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.  Effective upon any such assignment, the person
or entity to whom such rights, interests and obligations were assigned shall
have and exercise all of the Holder’s rights, interests and obligations
hereunder as if such person or entity were the original Holder of this Note.
 
6. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified only as provided in the Purchase Agreement.
 
7. Transfer of this Note.  With respect to any offer, sale or other disposition
of this Note, the Holder will give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
Holder's counsel in a form reasonably satisfactory to the Company’s counsel, to
the effect that such offer, sale or other distribution may be effected without
registration or qualification (under any federal or state law then in
effect).  Promptly upon receiving such written notice and reasonably
satisfactory opinion, if so requested, the Company, as promptly as practicable,
shall notify such Holder that such Holder may sell or otherwise dispose of this
Note, all in accordance with the terms of the notice delivered to the
Company.  If a determination has been made pursuant to this Section 7 that the
opinion of
 
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
counsel for the Holder is not reasonably satisfactory to the Company, the
Company shall so notify the Holder promptly after such determination has been
made.  Each Note thus transferred and each certificate representing the
securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the
Securities Act, unless in the opinion of counsel for the Company such legend is
not required in order to ensure compliance with the Act.  The Company may issue
stop transfer instructions to its transfer agent in connection with such
restrictions.
 
8. Notices.  All notices, requests, consent and demands hereunder shall be made
in writing in the manner described in the Purchase Agreement.
 
9. No Stockholder Rights.  Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company.
 
10. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
provisions thereof.  Each of the parties hereto hereby irrevocably consents to
the (non-exclusive) jurisdiction of the courts of the State of New York and of
any Federal court located therein in connection with any suit, action or other
proceeding arising out of or relating to this Note and waives any objection to
venue in the State of New York.
 
11. Charges, Taxes and Expenses.  Issuance and delivery of a certificate for
shares of the Preferred Stock upon the conversion of this Note shall be made
without charge to the Holder for any issue or transfer tax, withholding tax,
transfer agent fee or other incidental tax or expense in respect of the issuance
of such certificate, all of which taxes and expenses shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificate for shares of the Preferred Stock upon the conversion of this
Note in a name other than that of the Holder.  The Holder shall be responsible
for all other tax liability that may arise as a result of holding or
transferring this Note or receiving shares of the Preferred Stock upon the
conversion of this Note.
 
12. Loss, Theft or Destruction of Note.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft or destruction of this Note and
of indemnity or security reasonably satisfactory to it, the Company will make
and deliver a new Note which shall carry the same rights to interest (unpaid and
to accrue) carried by this Note, stating that such Note is issued in replacement
of this Note, making reference to the original date of issuance of this Note
(and any successors hereto) and dated as of such cancellation, in lieu of this
Note.
 
13. Usury.  This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or thereby, or otherwise, shall the amount paid or agreed to be paid to
the Holder hereunder for the loan, use, forbearance or detention of money exceed
that permissible under applicable law.  If at any time the performance of any
provision of this Note involves a payment exceeding the limit of the price that
may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Company and the Holder that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest set forth herein or (ii) that permitted by law,
whichever is the lesser, and the balance toward the reduction of principal.  The
provisions of this Section 13 shall never be superseded or waived and shall
control every other provision of this Note.
 
5
5

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
14. Issue Date.  The provisions of this Note shall be construed and shall be
given effect in all respects as if this Note had been issued and delivered by
the Company on the earlier of the date hereof or the date of issuance of any
Note for which this Note is issued in replacement.
 
15. Heading; References.  All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note.  Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.
 
16. Delays.  No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.
 
17. Severability.  If any provision or set of provisions of this Note (or any
portion thereof) is held by an arbitrator or court of competent jurisdiction to
be invalid, illegal or unenforceable for any reason whatever: (a) such provision
shall be limited or modified in its application to the minimum extent necessary
to avoid the invalidity, illegality or unenforceability of such provision and
such modified provision shall be reduced to a writing and signed by the parties
hereto; (b) the validity, legality and enforceability of the remaining
provisions of this Note shall not in any way be affected or impaired thereby;
and (c) to the fullest extent possible, the provisions of this Note shall be
construed so as to give effect to the intent manifested by the provision (or
portion thereof) held invalid, illegal or unenforceable.
 
18. No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.
 


 
6

--------------------------------------------------------------------------------

 
EXHIBIT 10.61

 

 
In Witness Whereof, the Company has caused this Note to be issued as of the date
first set forth above.
 

   
Company:
         
COMMUNICATION INTELLIGENCE CORPORATION
               
By:         /s/ Craig
Hutchison                                                            
   
Name:            Craig Hutchison
   
Title:            Vice President and Assistant Treasurer
         
Address:  275 Shoreline Drive, Suite 500
                Redwood Shores, California 94065
         
Facsimile Number: 650-802-7777
               
Holder:
   
PHOENIX BANNER HOLDINGS LLC
By:  Phoenix Banner Partner LLC,
        its Managing Member
         
By:       /s/ Andrea
Goren                                                             
   
Name:            Andrea Goren
Title:            Member
         
Address: 110 East 59th Street, Suite 1901
New York, NY 10022
         
Facsimile Number: 212-202-7565
     



 
7 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Warrant to Purchase Shares of Preferred Stock
 

 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 

EXECUTION COPY
 
NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR (B) IF REASONABLY REQUESTED BY THE
COMPANY, AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.  THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
COMMUNICATION INTELLIGENCE CORPORATION
 
COMMON STOCK PURCHASE WARRANT
 
Warrant No.
11-20                                                                                                   Dated:
September 20, 2011
 
Communication Intelligence Corporation, a Delaware corporation (the “Company”),
hereby certifies that, for value received, Phoenix Banner Holdings LLC, or its
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of 5,555,555 shares of common stock, $0.01 par value per share (the
“Common Stock”), of the Company (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”) at an exercise price equal to $0.0225 (as adjusted
from time to time as provided in Section 9, the “Exercise Price”) at any time
from September 20, 2011 and through and including September 20, 2014 (the
“Expiration Date”), and subject to the following terms and conditions.  This
Warrant (this “Warrant”) is issued pursuant to that certain Note and Warrant
Purchase Agreement dated September 20, 2011, as amended from time to time, among
the Company and the Investor named therein (the “Purchase Agreement”).
 
1. Definitions.  In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in Annex D hereto.
 
2. Registration of Warrant.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3. Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Annex A duly completed and
signed, to the transfer agent or to the Company at its address specified
herein.  Upon any such registration or transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a
 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
New Warrant evidencing the remaining portion of this Warrant not so transferred,
if any, shall be issued to the transferring Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations of a holder of a Warrant.
 
4. Exercise and Duration of Warrants.  This Warrant shall be exercisable in
whole or in part by the registered Holder at any time from September 20, 2011
and through and including the Expiration Date.  At 6:30 p.m. New York City time
on the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value; provided that, if on the Expiration
Date, there is no effective Registration Statement covering the resale of the
Warrant Shares, then this Warrant shall be deemed to have been exercised in full
(to the extent not previously exercised) on a “cashless exercise” basis at 6:30
p.m. New York City time on the Expiration Date.  The Company may not call or
redeem any portion of this Warrant without the prior written consent of the
affected Holder.
 
5. Delivery of Warrant Shares.
 
(a) Other than as may be required in connection with registration of a transfer
of this Warrant, the Holder shall not be required to physically surrender this
Warrant unless this Warrant is being exercised in full.  To effect exercises
hereunder, the Holder shall duly execute and deliver to the Company at its
address for notice set forth herein (or to such other address as the Company may
designate by notice in writing to the Holder), an Exercise Notice in the form of
Annex B hereto, along with the Warrant Share Exercise Log in the form of Annex C
hereto, and shall pay the Exercise Price, if applicable, multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder.  The
Company shall promptly (but in no event later than three Trading Days after the
Date of Exercise (as defined herein)) issue or cause to be issued and cause to
be delivered to or upon the written order of the Holder a certificate for the
Warrant Shares issuable upon such exercise.  The Company shall, upon request of
the Holder, and subsequent to the date on which a Registration Statement
covering the resale of the Warrant Shares has been declared effective by the
SEC, use commercially reasonable efforts to deliver Warrant Shares hereunder
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions.  A “Date of Exercise” for
purposes of this Warrant, means the date on which the Holder shall have
delivered to the Company: (i) the Exercise Notice (with the Warrant Exercise Log
attached to it), appropriately completed and duly signed and (ii) if such Holder
is not utilizing the cashless exercise provisions set forth in this Warrant,
payment of the Exercise Price for the number of Warrant Shares so indicated by
the Holder to be purchased.  If by the third Trading Day after the Date of
Exercise, the Company fails to deliver the required number of Warrant Shares,
the Holder will have the right to rescind the exercise.  If by the third Trading
Day after a Date of Exercise, the Company fails to deliver the required number
of Warrant Shares, and if after such third Trading Day and prior to the receipt
of such Warrant Shares, the
 
 
2

--------------------------------------------------------------------------------

EXHIBIT 10-61

 
 
 
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of Warrant Shares which
the Holder anticipated receiving upon such exercise (a “Buy In”), then the
Company shall (i) pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock on the exercise date and (ii) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Warrant Shares that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy In.
 
(b) In the event that a Holder surrenders this Warrant following one or more
partial exercises, the Company shall, provided that the applicable number of
Warrant Shares related to each such partial exercise has been delivered pursuant
to Section 5(a), cancel such surrendered Warrant and issue or cause to be issued
to the Holder, at the Company’s expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
 
(c) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
6. Charges, Taxes and Expenses.  Issuance and delivery of certificates for
Warrant Shares upon exercise of this Warrant shall be made without charge to the
Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
7. Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if
requested.  Applicants for a New Warrant under such circumstances shall also
comply with such other
 
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Company may prescribe.  If a New Warrant is requested as a result
of a mutilation of this Warrant, then the Holder shall deliver such mutilated
Warrant to the Company as a condition precedent to the Company’s obligation to
issue the New Warrant.
 
8. Reservation of Warrant Shares.
 
(a) The Company covenants that it will at all times reserve and keep available
out of the aggregate of its authorized but unissued and otherwise unreserved
Common Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares that
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other contingent purchase rights of persons other
than the Holder (after giving effect to the adjustments and restrictions of
Section 9, if any).  The Company covenants that all Warrant Shares so issuable
and deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and non-assessable.  The Company will take all such action
as may be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.  The Company will notify its transfer agent for
the Common Stock of the reservation of shares of Common Stock as required under
this provision.
 
(b) Insufficient Authorized Shares.  If the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon exercise of this Warrant and Warrants of
like tenor at least a number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of all of the Warrants of like tenor
then outstanding (an “Authorized Share Failure”), then the Company shall
promptly take all action necessary to increase the Company’s authorized shares
of Common Stock to an amount sufficient to allow the Company to reserve the
required amount for the Warrants of like tenor then outstanding.  Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than ninety (90) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock.  In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use commercially reasonable efforts to solicit its stockholders’ approval
of such increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders that they approve such proposal.
 
9. Certain Adjustments.  The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a) Issuance of Additional Common Stock.  If at any time while this Warrant is
outstanding, the Company shall issue Additional Common Stock (as defined herein)
at a price per share, or with an exercise price or conversion price (as the case
may be), lower than the Exercise Price in effect at such time, then the Exercise
Price shall be reduced, concurrently with such issue, to a price (calculated to
the nearest one-hundredth of a cent) determined in accordance with the following
formula:
 
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
EP2 = (EP1 * (A + B)) / (A + C)
 
For purposes of the foregoing formula, the following definitions shall apply:
 
(A) “EP2” shall mean the Exercise Price in effect immediately after such issue
of Additional Common Stock;
 
(B) “EP1” shall mean the Exercise Price in effect immediately prior to such
issue of Additional Common Stock;
 
(C) “A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issue of Additional Common Stock (treating for this purpose as
outstanding all shares of Common Stock issuable upon conversion or exchange of
all Convertible Securities (as defined herein) outstanding immediately prior to
such issue);
 
(D) “B” shall mean the aggregate consideration received by the Company with
respect to such issue of Additional Common Stock divided by EP1; and
 
(E) “C” shall mean the number of such Additional Common Stock issued in such
transaction.
 
“Additional Common Stock” shall mean all shares of Common Stock and Convertible
Securities issued by the Company at any time while this Warrant is outstanding,
except (i) the Warrant Shares, (ii) Common Stock issued pursuant to the exercise
of options and warrants outstanding on the date of issuance of this Warrant;
(iii) Common Stock (including Common Stock issued upon the conversion or
exercise of Convertible Securities) or Convertible Securities issued to
employees, consultants, officers or directors of the Company pursuant to
compensatory stock purchase or stock option plans, agreements or arrangements
approved by the Board of Directors, (iv) Common Stock (including Common Stock
issued upon the conversion or exercise of Convertible Securities) or Convertible
Securities issued to underwriters, brokers, dealers, finders or others in
connection with fundraising (debt or equity) activities, (v) Common Stock issued
upon conversion or exercise of Convertible Securities outstanding on the date of
issuance of this Warrant, (vi) Common Stock issued as dividends on any series of
the Company’s preferred stock, whether existing now or in the future, and (vii)
Common Stock issued in connection with a stock dividend or distribution covered
by Section 9(b) and (j).
 
(b) Stock Dividends and Splits.  If at any time while this Warrant is
outstanding, the number of outstanding shares of Common Stock is increased by a
stock dividend payable in shares of Common Stock or by a split-up of shares of
Common Stock or other similar event, then, on the effective date thereof, the
number of shares issuable on exercise of each Warrant shall be increased in
proportion to such increase in outstanding shares and the then applicable
Exercise Price shall be correspondingly decreased, each in accordance with
Section 9(h).
 
(c) Change in Option Price or Conversion Rate.  If, at any time after the date
hereof, (1) the purchase price or exercise price provided for in any warrants or
other rights to subscribe for or to purchase, or any options for the purchase
of, Common Stock or any stock or security convertible into or exchangeable for
Common Stock that are outstanding as of the date hereof (such warrants, rights
or options being called “Options” and such convertible or exchangeable stock or
securities being called “Convertible Securities”) issued by the
 
 
5

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
Corporation is reduced, (2) the number of shares into which the Option is
exercisable is increased, (3) the additional consideration, if any, payable upon
the conversion or exchange of any Convertible Securities is increased (if such
consideration is payable to the holder of the Convertible Securities) or
decreased (if such consideration is payable by the holder of the Convertible
Securities), or (4) the rate at which Convertible Securities are convertible
into or exchangeable for Common Stock is increased or the conversion price is
decreased (including, but not limited to, such increases or decreases, as
applicable, under or by reason of provisions designed to protect against
dilution), the Exercise Price in effect at the time of such event shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold.
 
(d) Aggregation of Shares.  If at any time while this Warrant is outstanding,
the number of outstanding shares of Common Stock is decreased by a
consolidation, combination or reclassification of shares of Common Stock or
other similar event, then, upon the effective date of such consolidation,
combination or reclassification, the number of shares issuable on exercise of
each Warrant shall be decreased in proportion to such decrease in outstanding
shares and the then applicable Exercise Price shall be correspondingly
increased.
 
(e) Replacement of Securities Upon Reorganization, etc.  If at any time while
this Warrant is outstanding (1) the Company effects any merger or consolidation
of the Company with or into another Person, (2) the Company effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (3) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (4) the Company effects any capital reorganization or
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each, a “Fundamental Transaction”), then, as a
condition of such Fundamental Transaction, lawful and fair provision shall be
made whereby the Holder of the Warrant shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, such shares of stock, securities, or assets as may
be issued or payable with respect to or in exchange for the number of
outstanding shares of such Common Stock equal to the number of shares of such
stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by the Warrants, had such Fundamental Transaction not
taken place and in such event appropriate provision shall be made with respect
to the rights and interests of the Holder of the Warrant to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Exercise Price and of the number of shares purchasable upon the exercise of
the Warrants) shall thereafter be applicable, as nearly as may be in relation to
any share of stock, securities, or assets thereafter deliverable upon the
exercise hereof.  The Company shall not effect any such Fundamental Transaction
unless prior to the consummation thereof the
 
 
6

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
successor corporation (if other than the Company) resulting from such
Fundamental Transaction, or the corporation purchasing such assets in a
Fundamental Transaction, shall assume by written instrument executed and
delivered to the Holders of the Warrants the obligation to deliver to the
Holders of the Warrant such shares of stock, securities, or assets as, in
accordance with the foregoing provisions, such Holders may be entitled to
purchase.  Notwithstanding the foregoing, in the event of any Fundamental
Transaction, other than a Fundamental Transaction in which a successor entity of
the Company that is a publicly traded corporation whose stock is quoted or
listed for trading on a Trading Market assumes this Warrant such that the
Warrant shall thereafter be exercisable for the publicly traded common stock of
such successor entity, then, at the written request of the Holder, if and only
if such request is delivered by notice in writing to the Company within 30
Business Days following the effective date of the Fundamental Transaction, the
Company (or the successor entity) shall purchase this Warrant from the Holder by
paying to the Holder, within five Business Days after such request (or, if
later, on the effective date of the Fundamental Transaction), cash in an amount
per Warrant Share equal to the Transaction Value per share of Common Stock
outstanding less the Exercise Price. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
9(e) and insuring that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
“Transaction Value” shall mean the value on the effective date of the
Fundamental Transaction of the net pre-tax proceeds received or receivable by
common stockholders of the Company in the Fundamental Transaction.  Any proceeds
not constituting cash shall be valued at their fair market value (as determined
in good faith by the Company’s Board of Directors after reasonable prior notice
of the proposed determination to the Holder, and an opportunity for the Holder
to discuss the proposed determination with the Company).
 
(f) Number of Warrant Shares.  Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 9, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
(g) Calculations.  All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable.  The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(h) Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities, cash or property
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in
 
 
7

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
detail the facts upon which such adjustment is based.  Upon written request, the
Company will promptly deliver a copy of each such certificate to the Holder and
to the Company’s transfer agent.
 
(i) Notice of Corporate Events.  If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least ten Business Days prior to
the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.
 
(j) Rights Upon Distribution Of Assets.  If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to Holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case the Company shall take a record of the holders
of its Common Stock for the purpose of entitling them to receive such
Distribution and such record date shall be deemed to be the date of such
Distribution (the “Record Date”), then, in each such case:
 
(A)           any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (I) the numerator shall
be the closing bid price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the fair market value of the
Distribution (as determined in good faith by the Company’s Board of Directors)
applicable to one share of Common Stock, and (II) the denominator shall be the
closing bid price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and
 
(B)           the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (A); provided that in the event that the Distribution is of
shares of Common Stock (or common stock) (“Other Shares of Common Stock”) of a
company whose common shares are traded on a national securities exchange or a
national automated quotation system, then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an increase in the
number of Warrant Shares, the terms
 
 
8

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
of which shall be identical to those of this Warrant, except that such warrant
shall be exercisable into the number of shares of Other Shares of Common Stock
that would have been payable to the Holder pursuant to the Distribution had the
Holder exercised this Warrant immediately prior to such record date and with an
aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding paragraph (A) and the number
of Warrant Shares calculated in accordance with the first part of this paragraph
(B).
 
(k) Treasury Shares.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock for the purpose of this Section 9.
 
10. Payment of Exercise Price
 
.  The Holder shall pay the Exercise Price in immediately available funds;
provided, however, the Holder, in its sole discretion, may also satisfy its
obligation to pay the Exercise Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:
 
X = Y [(A-B)/A]
 
where:
 
 
X = the number of Warrant Shares to be issued to the Holder.

 
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 
 
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 
 
B = the Exercise Price.

 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11. Fractional Shares.  The Company shall not be required to issue or cause to
be issued fractional Warrant Shares on the exercise of this Warrant.  If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.
 
12. Notices.  Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in the Purchase Agreement on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (ii) the Trading Day following the date of mailing, if sent by
nationally
 
 
9

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
recognized overnight courier service or (iii) upon actual receipt by the party
to whom such notice is required to be given.  The address for such notices or
communications shall be as set forth in the Purchase Agreement or at such other
address as the Holder shall notify the Company.
 
13. Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
14. Miscellaneous.
 
(a) Subject to the restrictions on transfer set forth herein, this Warrant may
be assigned by the Holder in whole or in part.  This Warrant may not be assigned
by the Company except to a successor in the event of a sale of all or
substantially all of the Company’s assets or a merger or acquisition of the
Company.  This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentences, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
 
(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be reasonably necessary or appropriate in order
to protect the rights of the Holder against impairment.  Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and non-assessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
(c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
 
 
10

--------------------------------------------------------------------------------

EXHIBIT 10.61

 
 
 
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
 
(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(f) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]



 
11 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
COMMUNICATION INTELLIGENCE CORPORATION




By: /s/ Craig
Hutchison                                                                               
Name: Craig Hutchison
Title:           Vice President and Assistant Treasurer

[Signature Page to Common Stock Warrant]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61




 
ANNEX A
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Communication Intelligence
Corporation to which the within Warrant relates and appoints ________________
attorney to transfer said right on the books of Communication Intelligence
Corporation with full power of substitution in the premises.
 




Dated:                      ,                      
 


 


(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)




Address of Transferee








In the presence of:






 
 
 



 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61


ANNEX B
 
FORM OF EXERCISE NOTICE
 
[To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant]
 
To:  COMMUNICATION INTELLIGENCE CORPORATION
 
The undersigned is the Holder of Warrant No. ___ (the “Warrant”) issued by
Communication Intelligence Corporation, a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 
2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
3.
The Holder intends that payment of the Exercise Price shall be made as (check
one):

 
____           “Cash Exercise” under Section 10
 
____           “Cashless Exercise” under Section 10
 
4.
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 
5.
Pursuant to this exercise, the Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
6.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 


Dated:                                ,           Name of Holder:


(Print)                      


By:                                                                
Name:           
Title:           


(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


 



 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61


ANNEX C
 
WARRANT SHARES EXERCISE LOG
 


 
DATE
NUMBER OF WARRANT SHARES AVAILABLE TO BE EXERCISED
NUMBER OF WARRANT SHARES EXERCISED
NUMBER OF WARRANT SHARES REMAINING TO BE EXERCISED
                               






 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.61


ANNEX D


DEFINITIONS


“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, or is a day on which
banking institutions located in such state are closed or which the Federal
Reserve Banks are closed.


“Closing Price” means the closing price for a share of the Company’s Common
Stock, as quoted on OTCQB or the primary market on which shares of the Company’s
Common Stock are traded as of the Date of Exercise, as the case may be.


“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).


“Registration Statement” means a registration statement filed with the
Securities and Exchange Commission for the purposes of registering the Warrant
Shares, including (in each case) the prospectus, amendments and supplements to
such registration statements or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference therein.


“SEC” means the United States Securities and Exchange Commission.


“Trading Day” means any day excluding Saturday and Sunday on which shares of the
Company’s Common Stock are traded on OTCQB or the primary market on which shares
of the Company’s Common Stock are traded as of the Date of Exercise, as the case
may be.


“Trading Market” means a national securities exchange, an automated inter-dealer
quotation system of a national securities association, or such other market on
which shares of the successor entity of the Company are publicly traded, as the
case may be.

 
 
 
 
3